Adjudication unanimously modified on the law, defendant’s conviction for criminally negligent homicide vacated, and that count of the indictment dismissed, and as modified affirmed, in accordance with the following memorandum: The evidence at trial was legally insufficient to sustain the trial court’s finding that defendant was guilty of criminally negligent homicide (Penal Law § 125.10). The only proof of negligence in this case is that defendant was driving on the wrong side of the road. Such proof was legally and factually insufficient to establish beyond a reasonable doubt that defendant consciously engaged in conduct which resulted in the creation of an unjustifiable risk of death (see, Penal Law § 15.05 [4]; § 125.10; People v Paris, 138 AD2d 534; People v Perry, 123 AD2d 492, affd 70 NY2d 626; People v Beiter, 77 AD2d 214; People v Blair, 33 AD2d 1100; cf, People v Rooney, 57 NY2d 822; People v Buffington, 35 AD2d 1063). (Appeal from adjudication of Orleans County Court, Miles, J. — youthful offender.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.